Order entered July 9, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00859-CV

                        NAUTIC MANAGEMENT VI, L.P., Appellant

                                                 V.

         CORNERSTONE HEALTHCARE GROUP HOLDINGS, INC., Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-04339

                                             ORDER
       The Court has before it appellant’s motion to stay discovery and pretrial proceedings

pending interlocutory appeal and appellee’s response to that motion. The Court GRANTS the

motion and ORDERS that all discovery and pretrial proceedings related to appellant be stayed.

This stay shall remain in place until further order of this Court.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE